Citation Nr: 1214078	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for left biceps laceration residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1954 to December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in October 2007.  

In May 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In September 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 3 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Left biceps laceration residuals have been manifested than no more than a moderately severe injury to MG V.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left biceps laceration residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Code 5306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in July 2007.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA outpatient treatment records.  And he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, specific VA medical examinations pertinent to the issue on appeal were obtained.  The report of the examinations, and the other evidence in the file, contains the findings needed to make a determination.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Evaluation

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  

Slight disability is characterized by a simple wound of muscle without debridement, infection, or effects of laceration.  History and complaint of a wound of slight severity or relatively brief treatment and return to duty, healing with good functional results, and no consistent complaint of cardinal symptoms of muscle injury as defined in 38 C.F.R. § 4.56(c), or painful residuals.  Objective findings of minimal scar, with no evidence of fascial defect or atrophy of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).  

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The following diagnostic codes are pertinent to evaluation of the service-connected left arm laceratiom residuals:  

Diagnostic Code 5305 deals with Muscle Group V function and provides the following levels of disability for injury to the non-dominant arm: 30% Severe; 20% Moderately Severe; 10% Moderate; 0% Slight. See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).  Diagnostic Code 5306 rates impairment to Muscle Group VI. The function of Muscle Group VI involves extension of the elbow (long head of triceps is stabilizer of the shoulder joint).  This provision further provides: extensor muscles of the elbow (1) triceps; (2) anconeous.  Under Diagnostic Code 5306, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability (of the nondominant upper extremity).  See 38 C.F.R. § 4.73, Diagnostic Code 5306. 

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file including VA outpatient treatment records dated from 2004 to 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  Here the Veteran has stated that he had no treatment for the disorder in question.  Thus this decision will focus on the VA disability evaluation examinations in the file.  As an initial matter, the Board observes that as the 20 percent disability rating has been in effect for more than 20 years, it is protected under 38 C.F.R. § 3.951(b) (2011). 

Service treatment records reflect that, in August 1956, the Veteran was involved in an automobile accident.  The records do not show that he suffered a laceration to the left arm; however on VA examination in September 1957, a symptomatic laceration of the left arm was noted.  The RO granted service connection based on the severity of the accident that had occurred and affording the Veteran the benefit of the doubt. 

On VA examination in January 1992, the Veteran complained of pain in the upper left arm and shoulder.   Examination of the left arm revealed a very slightly depressed muscle mass in the left biceps as compared to the right.  There was no limitation of motion.  There was no tenderness to palpation.  

The Veteran was examined by VA in August 2007.  His medical history was noted.  He complained of weakness of the left arm.  It was noted that the injury did not include injuries affecting bony structures, vascular structures, etc.  There were no complaints of pain and no muscle tumors.  Examination showed the left biceps measured 32 cm. as compared with 31.5 cm. on the right.  There was a very superficial 2.5 cm. scar, noted to be on the right arm.  Motion was normal.  Strength of the left arm was 5/5.  The examiner stated that there was an old laceration of the left bicep and range of motion was intact.  Strength was noted to be well preserved with no fatigability, and no loss of motion.

The Veteran was examined by VA in June 2008.  His history was noted and the examiner stated that the course of the injury had been stable, with no current treatment.  It was noted that the injury was not a through and through and no infection was noted.  The examiner noted left arm weakness but also left hand grip was weak.  He reported that this would not be a function of the long head of the bicep.  He complained of pain, fatigability, weakness and decreased coordination.  Muscle function was normal.  A 3.5 cm x 0.5 cm scar was noted that was not tender or adherent.  There was no nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or limited motion.  The examiner noted that measurement of the left and right upper arms was normal and muscle tone was equal.  Strength of the left arm and hand were diminished; however the examiner stated that weakness did not correspond to long head of the bicep.  

The Veteran underwent a VA examination in May 2011.  The Veteran reported that the left bicep laceration had been stable since in healed in 1956.  He reported occasional numbness in the left arm.  The examiner stated that the Veteran did not have any current effects from the left biceps laceration.  He had full strength and full reflexes in the left arm and his sensory perceptions were normal.  

The record shows that the Veteran is right handed.  (See, August 2007 VA examination report).  The Veteran is currently in receipt of a 20 percent rating for left biceps laceration residuals to MG V.  The Board notes that right MG V and MG VI both act upon the left elbow.  As that joint is unankylosed, separate evaluations may be assigned under Diagnostic Codes 5305 and 5306 and combined, as long as the combined evaluation is lower than the evaluation for unfavorable ankylosis of the elbow.  38 C.F.R. § 4.55(d).  Combination of the 20 percent ratings assigned for moderately severe injuries of MG V and MG VI results in a 40 percent rating.  38 C.F.R. § 4.25.  Unfavorable ankylosis of the minor elbow warrants assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  Thus, the Board finds that an increased rating beyond the currently assigned 20 would violate 38 C.F.R. § 4.55(d).  

Moreover, the pertinent evidence simply does not reflect that the disorder more nearly approximate severe injury.  In this regard, there is no evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  There is also no indication that the muscles in either MG V or MG VI swell and harden abnormally in contraction.  There is no showing that the nondominant left upper extremity results in severe impairment.  

The Board has considered a separate evaluation for the left arm scar.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, there is no objective evidence that this scar is painful on examination, nor has it been found to be unstable, poorly nourished with repeated ulceration, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches.  Accordingly, a separate compensable evaluation is not warranted.  See 38 C.F.R. § 4.118 (2011).  

The Board has also considered whether the left arm residuals present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An increased evaluation for left biceps laceration residuals, currently evaluated as 20 percent disabling is denied. 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


